DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and species in the reply filed on 10/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
3.	Claims 9, 11-12 are objected to because of the following informalities:  it is suggested to change “N is from 1 to 4” to “n is from 1 to 4” in claims 9, 11-12 to be consistent with the structtures.  Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-13 of U.S. Patent No. 11,008,613. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for determining the sequence of a nucleic acid comprising a) providing a nanopore sequencing composition comprising a membrane, an electrode on the cis side and trans side of the membrane, an electrolyte solution, a nanopore comprising a core/channel extending through the membrane, a set a tagged nucleoside5’-oligophosphate (N5OP), an active polymerase situated adjacent to the nanopore and complexed with a primer, which incorporates the tagged N5OPs into a complementary strand nucleic acid and b) detecting the different flows of positive ions resulting from the entry of the different tags in the nanopore. Wherein at least one of the tagged N5OPs is covalently linked to a tag that comprises a negatively-charged polymer moiety.
6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,975,432. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for determining the sequence of a nucleic acid comprising a) providing a nanopore sequencing composition comprising a membrane, an electrode on the cis side and trans side of the membrane, an electrolyte solution, a nanopore comprising a core/channel extending through the membrane, a set a tagged nucleoside5’-oligophosphate (N5OP), an active polymerase situated adjacent to the nanopore and complexed with a primer, which incorporates the tagged N5OPs into a complementary strand nucleic acid and b) detecting the different flows of positive ions resulting from the entry of the different tags in the nanopore. Wherein at least one of the tagged N5OPs is covalently linked to a tag that comprises a negatively-charged polymer moiety. The instant application teaches that the exemplary nanopore-detectable tags include, but are not limited to, natural or synthetic polymers, such as polyethylene glycol, oligonucleotides, polypeptides, carbohydrates, peptide nucleic acid polymers, locked nucleic acid polymers [0041].  

7.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of copending Application No. 17/181,679 and over claim 27 of copending Application No.16/947,960 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because they all claim a method for determining the sequence of a nucleic acid comprising a) providing a nanopore sequencing composition comprising a membrane, an electrode on the cis side and trans side of the membrane, an electrolyte solution, a nanopore comprising a core/channel extending through the membrane, a set a tagged nucleoside5’-oligophosphate (N5OP), an active polymerase situated adjacent to the nanopore and complexed with a primer, which incorporates the tagged N5OPs into a complementary strand nucleic acid and b) detecting the different flows of positive ions resulting from the entry of the different tags in the nanopore.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner US 20140309144.
Turner et al. disclose devices and methods for nanopore sequencing. The invention includes compositions and methods of nucleic acid sequencing using a single polymerase enzyme complex comprising a polymerase enzyme and a template nucleic acid attached proximal to a nanopore, and nucleotide analogs in solution comprising charge blockade label that are attached to the polyphosphate portion of the nucleotide analog such that the charge blockade labels are cleaved when the nucleotide analog is incorporated into a growing nucleic acid and the charge blockade label is detected by the nanopore to determine the presence and identity of the incorporated nucleotide and thereby determine the sequence of a template nucleic acid. (Abstract, Figure 15). [0030] In some embodiments the sequencing reaction mixture comprises two or more nucleotide analogs, each having a different current blockade label [030].
In some embodiments the current blockade label on the at least one nucleotide analog is attached to the polyphosphate of the nucleotide analog such that when the nucleotide analog is incorporated, the current blockage label is released.[0021]; [0358]; [0454].
In some embodiments the blockade label comprises a polymer of negatively charged monomer units. In some embodiments the blockade label comprises a protein. [0028]; [0129]. And having a negatively charge group attached to chain at an interval of every 3 to 20 atoms (see Figure 22)
The size, shape, and charge of the blockade labels can be used to adjust the effectiveness of current blockage, and the differentiation from other blockade labels. The size and shape of the nanopore and the size and shape of the charged blockade label can be mutually adjusted in order to improve the performance of the sequencing system. The blockade labels can be net positively charged, net negatively charged, or neutral, as required for forming an effective blockade. By adjusting the structure of the monomer, the length of the polymer, the molecular weight of the polymer, and the level of branching, a wide variety of blockade labels can be synthesized having a variety of properties. Turner teaches [0072] electrolyte circuit consists of a sample reservoir to the left and a reference reservoir to the right separated by a chamber (measurement reservoir) There are drive electrodes represented by the (+) and (-) in the sample and reference reservoirs. In general, a positive voltage in the sample reservoir will result in the transport of net positive ions through the pore, while a negative voltage in the sample reservoir will result in the transport of net negative ions. The type of ion which is being transported will typically dictate the potential that is used. In some cases, the potential can vary with time, comprising an AC system or an AC system with a DC bias. The drive electrodes are used to create the potential that drives the sample molecule through the nanopore, which is viewed to be inclusive of instant claims 4-6.
In some embodiments the linker group comprises polyethylene glycol or a branched or linear alkane which is viewed to be inclusive of instant claim 7. In some embodiments the polyphosphate chain comprises 3, 4, 5, 6, 7, or 8 phosphates. [0029].

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim 1,3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner US 20140309144 in view of Fuller et al. US 20150368710.
Turner et al. disclose devices and methods for nanopore sequencing. The invention includes compositions and methods of nucleic acid sequencing using a single polymerase enzyme complex comprising a polymerase enzyme and a template nucleic acid attached proximal to a nanopore, and nucleotide analogs in solution comprising charge blockade label that are attached to the polyphosphate portion of the nucleotide analog such that the charge blockade labels are cleaved when the nucleotide analog is incorporated into a growing nucleic acid and the charge blockade label is detected by the nanopore to determine the presence and identity of the incorporated nucleotide and thereby determine the sequence of a template nucleic acid. (Abstract, Figure 15). [0030] In some embodiments the sequencing reaction mixture comprises two or more nucleotide analogs, each having a different current blockade label [030].
In some embodiments the current blockade label on the at least one nucleotide analog is attached to the polyphosphate of the nucleotide analog such that when the nucleotide analog is incorporated, the current blockage label is released.[0021]; [0358]; [0454].
In some embodiments the blockade label comprises a polymer of negatively charged monomer units. In some embodiments the blockade label comprises a protein. [0028]; [0129]. And having a negatively charge group attached to chain at an interval of every 3 to 20 atoms (see Figure 22)
The size, shape, and charge of the blockade labels can be used to adjust the effectiveness of current blockage, and the differentiation from other blockade labels. The size and shape of the nanopore and the size and shape of the charged blockade label can be mutually adjusted in order to improve the performance of the sequencing system. The blockade labels can be net positively charged, net negatively charged, or neutral, as required for forming an effective blockade. By adjusting the structure of the monomer, the length of the polymer, the molecular weight of the polymer, and the level of branching, a wide variety of blockade labels can be synthesized having a variety of properties. Turner teaches [0072] electrolyte circuit consists of a sample reservoir to the left and a reference reservoir to the right separated by a chamber (measurement reservoir) There are drive electrodes represented by the (+) and (-) in the sample and reference reservoirs. In general, a positive voltage in the sample reservoir will result in the transport of net positive ions through the pore, while a negative voltage in the sample reservoir will result in the transport of net negative ions. The type of ion which is being transported will typically dictate the potential that is used. In some cases, the potential can vary with time, comprising an AC system or an AC system with a DC bias. The drive electrodes are used to create the potential that drives the sample molecule through the nanopore, which is viewed to be inclusive of instant claims 4-6.
In some embodiments the linker group comprises polyethylene glycol or a branched or linear alkane which is viewed to be inclusive of instant claim 7. In some embodiments the polyphosphate chain comprises 3, 4, 5, 6, 7, or 8 phosphates. [0029].

Turner does not teach a linker comprising a triazole moiety. 

Fuller et al. provides systems and methods for attaching nanopore-detectable tags to nucleotides. Fuller et al. discloses nucleotide analogs comprising label that are attached to the polyphosphate portion of the nucleotide via a linker comprising a triazole moiety. Fuller et al. also provides methods for sequencing nucleic acids using the disclosed tagged nucleotides. (Abstract, Figure 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the linker of Fuller for the nucleotides of Turner et al. The motivation is that Fuller et al. describes methods for attaching tags to nucleotides using a "click chemistry" reaction or "click reaction." Click reactions are fast, irreversible reactions between pairs of specific chemical groups, such as azides and alkynes (or cyclooctynes), or tetrazines and trans-cyclooctenes. [0115]
Additionally, copper-catalyzed azide-alkyne cycloaddition reaction also provides click reaction products coupled a covalent triazole linkage but can proceed with an enormous rate acceleration compared to un-catalyzed 1,3-dipolar cycloaddition. Further, this Cu-catalyzed click reaction can take place over a broad temperature range, can be insensitive to aqueous conditions and a pH range from about 4 to about 12, can tolerate a broad range of functional groups, and can yield single isomers under appropriate conditions. Because of its tolerance for aqueous conditions the Cu-catalyzed azide-alkyne click reaction has been used for covalent conjugation of biological molecules. This Cu-catalyzed azide-alkyne click-reaction also can be used to attach tags to nucleotides and provide tagged nucleotides comprising a triazole in the covalent linkage between the tag and the nucleotide. [0118]-[0019]. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        1 December 2022